            Case 1:20-cr-10177-DJC Document 21 Filed 11/02/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 20-10177-DJC-MPK
                                             )
AMIN KHOURY,                                 )
                                             )
                      Defendant              )


                             JOINT INITIAL STATUS REPORT

       Pursuant to Local Rule 116.5(a), the United States and defendant state as follows:

(1)    Status of Automatic Discovery and Pending Discovery Requests

       The government produced automatic discovery and an index of the discovery on

September 30, 2020. The government produced supplemental discovery on October 6, 2020.

Defendant has not yet produced any discovery to the government.

       The government has requested reciprocal discovery under Fed. R. Crim. P. 16(b) and

Local Rule 116.1(D). There are currently no other pending discovery requests.

(2)    Timing of Any Additional Discovery To Be Produced

       The government anticipates producing emails obtained by the government through a

court-authorized search warrant in the next few weeks. To the extent the government obtains

additional Rule 16 discovery, it will provide it to defendant pursuant to Local Rule 116.7.

(3)    Timing of Any Additional Discovery Requests

       Defendant is reviewing the materials produced thus far and has requested additional time

to complete the review of automatic discovery and to make any additional discovery requests on

the government. The government does not object to this request. The parties will propose a

schedule for any discovery motions prior to the next status conference.
          Case 1:20-cr-10177-DJC Document 21 Filed 11/02/20 Page 2 of 3



(4)    Protective Orders

       The parties have agreed the Protective Order in United States v. Colburn, et al., No. 19-

cr-10080-NMG (Dkt. 377), shall apply to this case and memorialized their agreement at

defendant’s initial appearance on September 9, 2020. See Dkt. 16.

(5)    Pretrial Motions Under Fed. R. Crim. P. 12(b)

       The parties request that the Court set a schedule for Defendant to file any pretrial motion

under Fed. R. Crim. P. 12(b) after Defendant has had additional time to review the discovery

provided by the government. The parties will provide a proposed briefing schedule to the Court

ahead of the next status conference.

(6)    Timing of Expert Disclosures

       Should expert testimony prove necessary, the government agrees to make the requisite

expert witness disclosures 90 days before trial, and the defendant agrees to make reciprocal

discovery 30 days before trial.

(7)    Speedy Trial Act Calculation

       The 70-day period specified in 18 U.S.C. § 3161(c)(1) commenced on September 9,

2020, with the defendant’s initial appearance and arraignment. On that day, the Court excluded

all time between September 1, 2020 and November 9, 2020 from the Speedy Trial clock. See

Dkt. 17. Accordingly, on the date of the scheduled status conference, no non-excludable delays

will have elapsed, and 70 days will remain on the Speedy Trial clock.

(8)    Timing of an Interim Status Conference

       The parties request that the Court convene an interim status conference in approximately

90 days or at a date thereafter that is convenient for the Court. The parties ask the Court to

exclude the period until that conference under 18 U.S.C. § 3161(h)(7) in order that the defendant



                                                 2
          Case 1:20-cr-10177-DJC Document 21 Filed 11/02/20 Page 3 of 3



may have adequate time to review discovery and formulate a discovery plan, if necessary. The

defendant agrees to exclude the time between November 9, 2020 and the date of the interim

status conference from the Speedy Trial calculation.

   Respectfully submitted,                             Respectfully submitted,


   ANDREW E. LELLING                                   AMIN KHOURY
   United States Attorney

By: /s/ Kristen A. Kearney                             By: /s/ Eóin P. Beirne
   JUSTIN D. O’CONNELL                                 Eóin P. Beirne
   KRISTEN A. KEARNEY                                  Mintz, Levin, Cohn, Ferris, Glovsky &
   LESLIE A. WRIGHT                                    Popeo, P.C.
   Assistant U.S. Attorneys                            One Financial Center
                                                       Boston, MA 02111
                                                       Tel.: 617-348-1707
                                                       Fax: 617-542-2241
                                                       epbeirne@mintz.com

Date: November 2, 2020




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: November 2, 2020                                /s/ Kristen A. Kearney
                                                       Kristen A. Kearney




                                                  3
